Case 1:18-cr-00123-CBA Document 134 Filed 01/28/19 Page 1 of 2 PageID #: 996
                                                         U.S. Department of Justice


                                                         United States Attorney
                                                         Eastern District of New York
AS/LKG                                                   271 Cadman Plaza East
                                                         Brooklyn, New York 11201


                                                         January 28, 2019


By Hand and ECF

The Honorable Carol B. Amon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:     United States v. Scott Brettschneider
                        Criminal Docket No. 18-123 (S-1) (CBA)

Dear Judge Amon:

                 The government respectfully submits this letter to notify the Court that it does not
intend to admit any evidence under Rule 404(b) of the Federal Rules of Evidence regarding the
defendant Scott Brettschneider.1 The government also assumes that the defense will not elicit (or
otherwise mention in jury addresses) any history or characteristics about the defendant—either
about his health, family, or career—that could improperly generate sympathy or inflame the jury.
See, e.g., United States v. Paccione, 949 F.2d 1183, 1201 (2d Cir. 1991) (affirming exclusion of
evidence that “no bearing on the merits of the case” but “could well cause the jury to be
influenced by sympathies”); Weinstein's Federal Evidence § 403.04[1][c] (2018) (collecting
cases) (listing “[e]vidence that appeals to the jury’s sympathies” as excludable under Rule 403).




        1
          At the last court appearance, the government stated that it was contemplating a motion in limine
to seek permission to introduce evidence about co-defendant Charles Gallman’s criminal history and
reputation. The government has decided that it will not elicit such information at this trial. Also at the
last appearance, counsel indicated that she had issues isolating wiretaps calls involving her client. The
government advised how that could be done, and has not heard from counsel about this issue or any other
pertaining to discovery since the conference. We therefore assume that the defense is not experiencing
any other difficulties.
Case 1:18-cr-00123-CBA Document 134 Filed 01/28/19 Page 2 of 2 PageID #: 997



To the extent the defendant believes any such information has probative value, the government
respectfully requests that he brief the issue in opposition to this letter.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:          /s/
                                                   Lindsay K. Gerdes
                                                   Andrey Spektor
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6155/6475


cc:    Counsel of record (by ECF and email)
